DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4, and 6-10 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.

Response to Amendments
Applicant’s amendments filed 06/21/2022 have been entered.
Claim 1 has been amended.
A new Section 112(b) has been implemented for claims 1, 4, and 6-8 in response to Applicant’s amendments.
The Section 103 rejections on claims 1-10 have been updated to reflect Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
Claim 1 recites the limitation "the display device" in the last line of the fourth paragraph.  There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of “a display device”. For examination purposes, the display device will be considered to correlate to the claimed “flexible window stack structure”.
Regarding claims 4 and 6-8,
Claims 4 and 6-10 are indefinite due to their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0036242 A1) in view of Ciceron (US 2016/0090349 A1) in further view of Hamakubo et al. (US 2016/0075882 A1) and in further view of Yamamoto et al. (US 2010/0300611 A1).
Regarding claims 1 and 9,
Lee teaches a flexible display comprising a laminate (a flexible window stack structure) including a substrate; a first hard coating layer formed on a surface of the substrate; and a second hard coating layer formed on an opposite side of the substrate (Lee: abstract; par. 0017-0020). The window stack may be folded and thus the second coating layer may be considered to be disposed at an elongated side when said window stack is folded in the desired manner (Lee: par. 0020 and 0064). It is noted that the language requiring “when the display device is folded” is an example of functional language. See MPEP 2173.05(g). The limitation is met if the claimed window stack is fully capable of preforming the claimed function. In this case, the flexible display of Lee may indeed be folded and is composed of the claimed structure (Lee: par. 0020 and 0064). Therefore, the window stack of Lee is fully capable of performing the claimed function. Further, as the first and second layer is capable of being folded and the second layer is on an opposite side of the substrate as the first hard coating layer, the second hard coating layer may be considered to be disposed at an opposite side of a folding or an elongated side direction depending on how one folds said laminate.
Lee further teaches the first and second hard coating films may be composed of photocurable (meth)acrylate oligomers or monomers including (meth)acrylate monomers of varying functionality (compounds that are not described as dendritic acrylate compounds (Lee: par. 0035-0036). Lee does not explicitly teach wherein the first second hard coating layer comprises a dendritic acrylate compound. However, Applicant explains in paragraph [0055] of the specification that the second hard coating layer may have a cross-linking density or a curing density reduction resulting in a reduced curing contraction of said second hard coating layer compared to the first hard coating layer. Thus, one of ordinary skill in the art would reasonably expect that as the first hard coating layer has an increased pencil hardness (i.e. a higher cross-linking density) and a higher compressive elastic modulus (i.e. an increased hardness/density).
Ciceron teaches that including multifunctional acrylate monomers of high functionality in coating applications may increase the crosslinking density and thus increased the related properties such as hardness (Ciceron: par. 0002). Thus, as Lee desires an increased hardness for the first coating layer and teaches options for acrylate monomers with higher functionality/cross-linking density, one of ordinary skill in the art would seek to adjust the acrylate compositions of Lee to achieve the desired properties.
Hamakubo teaches the use of acrylate compounds with dendritic aliphatic acrylate functional groups in a coating composition for use as a hard coat layer in optical laminates (Hamakubo: abstract; par. 0009 and 0041). The coating composition may comprise polyfunctional acrylates (a-1) in combination with a dendritic aliphatic acrylate functional groups (a-2) (Hamakubo: par. 0041-0045). The dendritic aliphatic acrylate compound provides high hardness and adhesion properties without the influence of oxygen inhibition on UV ray curing and can suppress curing shrinkage (curing contraction) to enhance adhesion while also resulting in a hardcoat film having excellent transparency and weather resistance (Hamakubo: par. 0041). The reduced curing shrinkage and the hyperbranching as result of the dendritic compound (see Hamakubo: par. 0041-0045) would result in reduced crosslinking density and would be more suitable in the second hardcoat layer of Lee compared to the first hardcoat layer.
Hamakubo and Lee are in the corresponding field of hard coat films for use in optical laminates which aim to provide for improved hardness properties. Therefore, it would have been obvious to one of ordinary skill in the art to utilize the dendritic acrylate compound of Hamakubo in the second hard coat layer of Lee to provide high hardness and adhesion properties without the influence of oxygen inhibition on UV ray curing and can suppress curing shrinkage (curing contraction) to enhance adhesion while also resulting in a hardcoat film having excellent transparency and weather resistance as taught by Hamakubo.
Lee is silent towards the first hard coating layer having a curing contraction greater than that of the second hard coating layer. However, the resulting combination with Hamakubo would result in the second layer having a dendritic acrylate compound that reduces curing shrinkage (curing contraction) and is hyperbranched as evidenced by Hamakubo and Applicant’s specification (Hamakubo: par. 0041-0045 and Applicant’s specification: par. 0053 and 0055). Thus, the first hard coating layer would have a curing contraction greater than that of the second hard coating layer to some degree.
Lee and Hamakubo are silent towards the window stack structure having a normal curl in a folding direction with a degree of the normal curl is in a range of from 5 to 50 mm.
Yamamoto teaches an optical display unit comprising an optical laminate comprising hard coat layers (Yamamoto: abstract; par. 0035 and 0189). The laminate preferably has a curling amount (defined as the height of an edge of the sample from a flat surface, may correspond to the claimed normal curl) of preferably from 10 mm to 80 mm which overlaps with the claimed 5 to 50 mm (Yamamoto: par. 0018 and 0043). The curling amount in this range provides improved bonding and peeling properties (Yamamoto: par. 0043).
Lee and Yamamoto are in the corresponding field of optical displays comprising hard coat laminates. Therefore, it would be obvious to one of ordinary skill in the art to construct the flexible window stack structure of Lee to have a normal curl in the claimed range to provide improved bonding and peeling properties as taught by Yamamoto.
The limitations requiring the normal curl to be in the claimed range “in a state” including only the substrate, the first hard coating layer and the second hard coating layer is satisfied by the combination as Lee taches a laminate having only a substrate, a first and second hard coating layers in the claimed manner which has a normal curl in the claimed range when modified with Yamamoto. 
Regarding claim 4,
Lee in view of Hamakubo and Yamamoto teaches the flexible window stack structure required by claim 1. Lee further teaches the first and second hard coating layer may be formed of a hard coating composition that includes a photo-curable compound containing an acrylate functional group, a photo-initiator, and a solvent (Lee: par. 0030-0043).
Hamakubo teaches the use of dendritic acrylate functional groups which are photo-curable (Hamakubo: par. 0041-0045) to provide the advantages explained and rendered obvious in the rejection of claim 1 above.
Regarding claim 6,
Lee in view of Hamakubo and Yamamoto teaches the flexible window stack structure required by claim 4. Lee further teaches the first hard coating layer and the second hard coating layer may each have a thickness in the range of 5 to 50 µm (Lee: abstract; par. 0019). Example 1 details an embodiment in which the first hard coating layer has a thickness of 20 µm and the second hard coating layer has a thickness of 5 µm and thus the first hard coating layer has a thickness greater than the second hard coating layer (Lee: par. 0053).
Regarding claim 7,
Lee in view of Hamakubo and Yamamoto teaches the flexible window stack structure required by claim 1. Lee further teaches the second hard coating layer may have an adhesive layer and thus may be considered to have a multi-layered structure (Lee: par. 0015 and 0025).
Regarding claim 8,
Lee in view of Hamakubo and Yamamoto teaches the flexible window stack structure required by claim 1. Lee further teaches the substrate comprises at least one selected from the group consisting of polyimide, polyether sulfone, polyacrylate, polyetherimide, polyethylene naphthalene, polyethylene terephthalate, polycarbonate, cellulose triacetate, and cellulose acetate propionate (Lee: par. 0028).
Regarding claim 10,
Lee in view of Hamakubo and Yamamoto teaches the image display device required by claim 9. Lee further teaches the flexible window stack may be bent along a direction in which the first hard coating layer is compressed (Lee: par. 0020 and 0064).


Response to Arguments
Applicant’s arguments filed 06/21/2022 have been fully considered but they are not found persuasive.
Applicant argues that the laminate of Lee, Ciceron, and Hamakubo would not be expected to result in the same normal curl when tested in the manner Yamamoto describes in in paragraph [0019].  Applicant appears to conclude that since the laminate structure of Yamamoto is not the same as the laminate resulting from the combination of Lee, Ciceron, and Hamakubo, it couldn’t result in the claimed normal curl.
This argument is not found persuasive as the rejection is not centered around altering the laminate structure with Yamamoto, but is centered around one of ordinary skill in the art having explicit motivation to design the laminate of Lee, Ciceron, and Hamakubo to have the claimed normal curl.  That is, while the rejection does not include or add any layers to the combination of Lee, Ciceron, and Hamakubo with the Yamamoto reference, the rejection does involve the explicit teachings within Yamamoto, which does include hard coating layers in a corresponding field of endeavor, to provide a normal curl, within the claimed range, wherein said normal curl results in the explicit advantage of improved bonding and peel properties (see Yamamoto: par. 0043). Further, the cited paragraph [0019] of Yamamoto is the method of measuring a normal curl, and does not pertain to the method of forming the normal curl. Applicant has not pointed to any explicit teaching away or provided evidence that would lead one of ordinary skill in the art to not pursue the normal curl in Yamamoto for the described advantages to the laminate taught by the combination of Lee, Ciceron, and Hamakubo. It is further noted that plus or minus curling is not precluded from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783